DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 16, 2021 has been entered.
 
Status of the Claims
Amendment filed January 04, 2021 and April 16, 2021 are acknowledged. New claims 16-20 have been added. Claims 1, 3 and 6 have been amended. 
Non-elected Invention and Species, Claims 4 and 8-11 have been withdrawn from consideration. Claims 1-20 are pending. 
Action on merits of Elected Invention and Species, claims 1-3, 5-7 and 12-20 follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 3, 5-7 12-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of HOSHI et al. (US. Pub. No. 2017/0084699) of record.
With respect to claim 1, As best understood by Examiner, AAPA teaches a silicon carbide semiconductor device substantially as claimed including: 
a semiconductor substrate (301) of a first conductivity type (n); 
a first semiconductor layer (306) of the first conductivity type (n) provided on a front surface of the semiconductor substrate (301) and having an impurity concentration (n) that is lower than an impurity concentration (n+) of the semiconductor substrate (301); 
a second semiconductor layer (303) of a second conductivity type (p) selectively provided on a surface of the first semiconductor layer (306) on a first side of the first semiconductor layer, opposite a second side of the first semiconductor layer facing toward the semiconductor substrate (301); 
a first semiconductor region (307) of the first conductivity type (n) selectively provided in a surface layer of the second semiconductor layer (303) on a first side of the second semiconductor layer, opposite a second side of the second semiconductor layer facing toward the semiconductor substrate (301); 
a first gate electrode (3010) having a striped-shape and provided on the first side of the second semiconductor layer (303), via a first gate insulating film (309); 
a second gate electrode (3010), adjacent to the first gate electrode (3010), having a striped-shape and provided on the first side of the second semiconductor layer (303), via a second gate insulating film (3039);

a second interlayer insulating film (3011) that covers the second gate electrode (3010); 
a contact hole (30B) having a striped-shape and provided between the first interlayer insulating film (3011) and the second interlayer insulating film (3011); 
a first electrode (3013) provided in the contact hole (30B) on a surface of the first semiconductor region (307) and the second semiconductor layer (303); 
an electrode pad (3015) provided on at least a portion of the first interlayer insulating film (3011), on at least a portion of the second interlayer insulating film (3011), and on the first electrode (3013) in the contact hole, such that a groove is formed in an upper surface of the electrode pad (3015) at a position where the electrode pad (3015) is provided on the first electrode (3013) in the contact hole; 
a plating film (3016) selectively provided on a first side of the electrode pad (3015) opposite a second side of the electrode pad (3015) facing toward semiconductor substrate (301); 
a solder (3017) provided on the plating film (3016); and 
a second electrode (3014) provided on a rear surface of the semiconductor substrate (301). (See FIGs. 17-18). 

Thus, AAPA is shown to teach all the features of the claim with the exception of explicitly disclosing a step film in the groove.
However, HOSHI teaches a silicon carbide semiconductor device including: 
a contact hole having a striped-shape and provided between first interlayer insulating film (13) and a second interlayer insulating film (13); 

an electrode pad (23) provided on at least a portion of the first interlayer insulating film (13), on at least a portion of the second interlayer insulating film (13), and on the first electrode (21) in the contact hole, such that a groove is formed in an upper surface of the electrode pad (23) at a position where the electrode pad (23) is provided on the first electrode (21) in the contact hole; 
a step film (24) is provided in the groove; 
a plating film (16) selectively provided on a first side of the step film (24) opposite a second side of the step film (24) facing toward semiconductor substrate (1); 
a solder (19) provided on the plating film (16); and 
a second electrode (9) provided on a rear surface of the semiconductor substrate (1). (See FIG. 1). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the contact structure of AAPA including the a step film provided in the groove as taught by HOSHI to mitigate stress.  

With respect to claim 3, in view of HOSHI, the step film (24) has a thickness and a width and is greater than a width of the groove. 
Although HOSHI does not disclose the thickness and the width of the step film. 
However, It is well settled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40 ºC and 80 ºC and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100 ºC and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the step film of HOSHI having the thickness and width as claimed since the step film being formed to such dimensions are obvious design choice and within the ability of one having ordinary skill in the art.   

With respect to claim 5, in view of HOSHI, the step film (24) is made of a metal. 
With respect to claim 6, in view of HOSHI, the first side of the step film (24) is in direct contact with the plating film (16) and the second side of the step film (24) is in direct contact with the electrode pad (23).  
With respect to claim 7, the semiconductor device of AAPA further comprises a trench (3018) penetrating the second semiconductor layer (3003) and reaching the first semiconductor layer (306), wherein the gate electrode (3010) is provided in the trench via the gate insulating film (309). 
With respect to claim 12, in view of HOSHI, 7Serial No. 16/050, 401the step film (24) is embedded in the groove formed in the upper surface of the electrode pad (23), between the electrode pad (23) and the to inhibit or change a direction of a flow of the solder along the groove, when the solder (19) is provided on the plating film (16).  
The term “to inhibit or change a direction of a flow of the solder along the groove, when the solder is provided on the plating film” is the function of the step film. 
Since the semiconductor device of HOSHI comprises the step film (24) embedded in the groove formed in the upper surface of the electrode pad (23), between the electrode pad (23) and the plating film (16), the step film (24) of HOSHI is fully capable of the same function as claimed. 

With respect to claim 13, in view of HOSHI, the step film (24) has a width greater than a width of the groove in a width direction of the groove which is perpendicular to a longitudinal direction of the groove and a depth direction of the groove, and the step film (24) includes a first end on a first side of the groove adjacent to the first gate electrode and a second end on a second side of the groove adjacent to the second gate electrode.  

With respect to claim 14, in view of HOSHI, the semiconductor device further comprises another step film (24) embedded in the groove formed in the upper surface of the electrode pad (23) at a location spaced apart from the step film (24) in a longitudinal direction of the groove. 

With respect to claim 15, the semiconductor device of AAPA further comprises: 
a third gate electrode (3010), adjacent to the second gate electrode (3010), having the striped-shape and provided on the first side of the second semiconductor layer (303), via a third gate insulating film (309); 

another contact hole having a striped-shape and provided between the second interlayer insulating film (3011) and the third interlayer insulating film (3011); 
another electrode (3013) provided in the another contact hole on a surface of the first semiconductor region (307) and the second semiconductor layer (303); and 
in view of HOSHI, another step film (24) embedded in another groove formed in the upper surface of the 8Serial No. 16/050, 401electrode pad (24) at a position where the electrode pad (23) is provided on the another electrode (23) in the another contact hole, the another step film (24) being spaced apart from the step film (24) in a width direction of the groove, which is perpendicular to a longitudinal direction of the groove and a depth direction of the groove. 

With respect to claim 20, in view of HOSHI, the step film (24) is partially embedded in the groove in an area where the plating film (16) is provided.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA and HOSHI ‘699 as applied to claim 1 above, and further in view of OSAWA (US. Pub. No. 2001/0025984) of record.
AAPA and HOSHI teaches the semiconductor device as described in claim 1 above including the step film disposed in the a layout having a shape in plan view.  
Thus, AAPA and HOSHI is shown to teach all the features of the claim with the exception of explicitly disclosing the layout having a hexagonal-shape. 
However, OSAWA teaches a semiconductor device including: a layout having a hexagonal-shape in plan view. (See FIG. 3). 

Note that as the step film (16) of HOSHI is selectively formed under the solder, thus, in view of HOSHI, a plurality of step film are disposed in the layout having the hexagonal-shape in plan view.      
The utilizing of a hexagonal layout would have involved a mere change in the shape of the source contact hole.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).   

Allowable Subject Matter
Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art of record, particularly AAPA and HOSHI, fails to teach the silicon carbide semiconductor device in the combination of limitations as claimed including:  
A). The silicon carbide semiconductor device according to claim 1, wherein the step film is formed of an aluminum-based metal and is formed of a same material as the electrode pad, the first electrode includes a conductive film of nickel, and a central portion of the step film has a thickness greater than a depth of the groove. (Claim 16). 
B). The silicon carbide semiconductor device according to claim 1, further comprising: a second semiconductor region of the second conductivity type selectively provided in the surface layer of the second semiconductor layer on the first side of the second semiconductor layer, opposite the second side of the second semiconductor layer facing toward the semiconductor substrate, the second semiconductor region having an impurity concentration that is higher than an impurity concentration of the second semiconductor layer, wherein the step film includes a first portion disposed inside the groove directly above the second semiconductor region, a second portion disposed outside of the groove on one side of the first portion, and a third portion disposed outside of the groove on another side of the first portion, and the first side of the step film at the first portion, the first side of the step film at the second portion, and the first side of the step film at the third portion, are coplanar with each other. (Claim 17).  
C). The silicon carbide semiconductor device according to claim 17, wherein a distance from the first side of the step film to the second side of the step film at a position corresponding to the first portion is greater than a distance from the first side of the step film to the second side of the step film at a position corresponding to the second portion, and the distance from the first side of the step film to the second side of the step film at a position corresponding to the second portion is the same as a distance from the first side of the step film to the second side of the step film at a position corresponding to the third portion.  (Claim 18). 
D). The silicon carbide semiconductor device according to claim 1, wherein a width of the step film is greater than a width of the groove, and the width of the step film is less than a distance between the first gate electrode and the second gate electrode. (Claim 19).
 
Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ANH D MAI/Primary Examiner, Art Unit 2829